Title: From George Washington to George Clinton, 3 August 1779
From: Washington, George
To: Clinton, George


        
          Dr Sir
          West point August 3: 1779
        
        I this minute received a Letter from General Sullivan of the 30th Ulto and a Copy of One to yo⟨ur⟩ Brother the General; of both which I inclose you Copies. Your Excellency will be pleased to direct the march of Lt Colo. pauling at such time—and in such manner as you shall judge best. You will also receive a Letter ⟨addre⟩ssed to you, which came with ⟨mine.⟩
        I have inclosed a line to the ⟨Ge⟩neral, covering a Copy of General Sullivans orders for his march, which you will be pleased to transmit him, if you have an opportunity, lest any accidents should have prevented him from receiving the Original, a Duplicate of which, according to Genl Sullivan, has been also sent him. I am Dr Sir with the greatest regard & esteem Yr Excellency’s Most Obedt servt
        
          Go: Washington
        
      